Name: Commission Regulation (EEC) No 220/88 of 26 January 1988 suspending the issuing of STM certificates for seed potatoes
 Type: Regulation
 Subject Matter: means of agricultural production;  trade policy;  plant product
 Date Published: nan

 27. 1 . 88 Official Journal of the European Communities No L 21 /27 COMMISSION REGULATION (EEC) No 220/88 of 26 January 1988 suspending the issuiilg of STM certificates for seed potatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1754/87 of 24 June 1987 fixing the indicative ceiling for imports into Spain of certain seed potatoes for 1987/88 and amending Regulation (EEC) No 650/86 ('), as amended by Regulation (EEC) No 183/88 (2), set the indicative ceiling for the period from 1 October 1987 to 30 September 1988 ; Whereas Article 85 of the Act of Accession stipulates that should the trend of intra-Community trade show that a significant increase in imports has occurred or is likely to occur leading to the indicative ceiling for imports of the product in question for the marketing year in progress being reached or exceeded, suitable action may be decided on ; Whereas the detailed rules for the issuing of STM certifi ­ cates are set out in Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM)(3), as last amended by Regulation (EEC) No 2159/87 (4); Whereas there is a risk that the indicative ceiling for seed potatoes falling within subheading 0701 10 00 of the combined nomenclature is exceeded ; whereas in view of this situation importation into Spain of the products in question should be restricted ; Whereas, pending the adoption of definitive measures pursuant to Article 85 (3) of the Act of Accession, certifi ­ cates should be issued in proportion to the quantities available within the framework of the indicative ceiling ; Whereas, moreover, the issuing of new certificates for the production in question should be suspended ; whereas this entails rejecting applications submitted on or after 27 January 1988 , HAS ADOPTED THIS REGULATION : Article 1 1 . STM licences for certified seed potatoes falling within subheading 0701 10 00 of the combined nomen ­ clature shall , in the case of applications made from 23 to 26 January 1988 inclusive, and notified to the Commis ­ sion, be issued in proportion to the quantity applied for. 2 . The issuing of STM licences in response to applica ­ tions made from 27 January 1988 onwards is suspended. Article 2 This Regulation shall enter into force on 27 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6 . 1987, p. 12. (2) OJ No L 19, 23. 1 . 1988 , p. 17 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . 4) OJ No L 202, 23 . 7 . 1987, p. 30 .